DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Remarks
This communication is in response to the Applicant’s Amendment filed on 09/28/2020 in response to the Final Rejection mailed on 07/29/2020. Claims 39-56 were pending on the Final Rejection mailed on 07/29/2020. Applicant amended claims 39-53 and cancelled claims 54-56. Claims 39-53 are currently pending. 
The nonstatutory double patenting rejection to claims 39-42, 44-46, 48, 50-52 and 54-56 has been withdrawn in view of Applicant’s amendment and remark.
The rejected to claim 41 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment and remark.
The 35 USC § 102 Claim Rejections to claims 54-56 has been withdrawn in view of Applicant’s canceling claims 54-56.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-53 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. as (US 20140307788 A1) hereinafter “Lim” in view of Joshi et al. (US 20130114730 A1) hereinafter “Joshi”.

Regarding claim 39 (Currently Amended), Lim teaches an image encoding method (0008-0009; Figure 3), comprising: 
determining a transform kernel of current block (0010-0012, 0033, 0064, 0074; describing extracting prediction mode information for a current block set by the encoder);
performing a transform on residual samples of the current block, based on the determined transform kernel (Figures 3, 4 and 7; 0046-0048, 0058 and 0064; “[0046] Residual data encoder 320 performs transform and quantization on the residual data block for generating transformed and quantized residual data block. In this case, the transform uses various schemes for transforming spatial domain signals to frequency domain signals such as Hadamard transform, discrete cosine transform, etc. …”);
encoding transform kernel information indicating the transform kernel of the current block (Figures 3 and 7; 0057; “ [0057] … prediction unit 310 of video encoding apparatus 300 by using information necessary for the prediction delivered from bitstream decoder 710”; the prediction mode information for the current block contains the index information for the transform mode of the current block or kernel as disclosed); and
wherein the transform kernel information comprising a horizontal transform kernel and a vertical transform kernel (0028 and 0030; Figures 1A-1B; describing multiple directional intra prediction modes where a predictive motion vector is determined and the predictive motion vector index (i.e., transform mode information) is transmitted).  
Lim failed to exclusively disclose generating at least one coefficient by performing a transform on residual samples of the current block, based on the determined transform kernel.
However, Joshi, in the same field of endeavor, shows generating at least one coefficient by performing a transform on residual samples of the current block, based on the determined transform kernel (0057 and 0074; Figures 1 and 2; “[0057] Following intra-predictive or inter-predictive coding using the PUs of a CU, video encoder 20 may calculate residual data for the TUs of the CU. The PUs may comprise pixel data in the spatial domain (also referred to as the pixel domain) and the TUs may comprise coefficients in the transform domain following application of a transform, e.g., a discrete cosine transform (DCT), an integer transform, a wavelet transform, or a conceptually similar transform to residual video data. The residual data may correspond to pixel differences between pixels of the unencoded picture and prediction values corresponding to the PUs. Video encoder 20 may form the TUs including the residual data for the CU, and then transform the TUs to produce transform coefficients for the CU.”; and “[0074] After prediction module 41 generates the predictive block for the current video block via either inter-prediction or intra-prediction, video encoder 20 forms a residual video block by subtracting the predictive block from the current video block. The residual video data in the residual block may be included in one or more TUs and applied to transform module 52. Transform module 52 may transform the residual video data into residual transform coefficients using a transform, such as a discrete cosine transform (DCT) or a conceptually similar transform. Transform module 52 may convert the residual video data from a pixel domain to a transform domain, such as a frequency domain.”(Emphasis added)).
Joshi further shows encoding the at least one coefficient of the current block (abstract, 0031, 0043 and 0074; Figures 1 and 2; ‘video encoder 20’, ‘transform module 52’,’ “[0043] … Video encoder 20 encodes significant coefficient information, including at least one of a position of a last non-zero coefficient and significance map, for the video block of transform coefficients using a coding procedure defined based at least in part on the selected transform skip mode.”); and
wherein the transform kernel information indicates one of predefined transform kernel sets (0059) comprising a horizontal transform kernel and a vertical transform kernel (0065, 0075 and 0101; Figures 4A-D and 11-13).  
In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of Lim and Joshi; rather the Examiner is combining the methodology of Joshi in to the teaching of Lim.

Regarding claim 40 (Currently Amended), The claim limitations are set forth in claim 39 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for claim 39 is applicable to claim 40. The decoding method is the reverse of encoding method, Lim further shows a method for decoding an image (0008 and 0009; Figure 3) and therefore Lim in view of Joshi shows all reverse steps of the encoding method as disclosed above, and is rejected for the same reasons of obviousness as used above.

Regarding claim 41 (Currently Amended), A non-transitory computer-recordable medium for storing a bitstream claim 41 is drawn to the recording medium for storing a bitstream corresponding to the image encoding method of using same as claimed in claim 39.  Therefore, the recording medium for storing a bitstream claim 41 corresponds to image encoding method claim 39 and is rejected for the same reasons of obviousness as used above.

Regarding claim 42 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons of obviousness as used above. Claim 42, however, further recites and Joshi further shows the transform kernel information is index information indicating at least one of predefined transform kernel sets (0059, 0118, 0122 and 0157). The motivation used on the rejection of claim 39 to combine Lim and Joshi still applies to the combination of Lim and Joshi to reject claim 42.

Regarding claim 43 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 43, however, further recites and Lim further shows wherein the transform kernel information is encoded for each of coding units (0055; “… decoding refers to information required to decode an encoded bit string within encoded data (i.e. bitstream) and the same information includes, for example size information of coding unit (CU), prediction unit (PU), transform unit (TU), information”).

Regarding claim 44 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 44, however, further recites and Lim further shows wherein the transform kernel information is encoded when a size of the current block is less than or equal to a predefined size (0064; describing the current block has a predetermined size).

Regarding claim 45 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 44, however, further recites and Joshi further shows the image encoding method wherein the transform mode information is encoded when a non-zero transform coefficient exists in the current block (0021, 0102, 0126; Figures 6A-6C). The motivation used on the rejection of claim 39 to combine Lim and Joshi still applies to the combination of Lim and Joshi to reject claim 45.
Regarding claim 46 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 46, however, further recites and Lim further shows wherein the transform kernel information is encoded when a transform skip kernel is not performed on the current block (0010-0012 and 0062; generate a predicted block for the current block based on the extracted prediction information when the extracted prediction mode information is not indicative of the SKIP mode).

Regarding claim 47 (Currently Amended), The combination of Lim and Joshi shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 44, however, further recites and Joshi further shows wherein the horizontal transform kernel and the vertical transform kernel are determined independently (0161). The motivation used on the rejection of claim 39 to combine Lim and Joshi still applies to the combination of Lim and Joshi to reject claim 45.

Regarding claims 48-53 (Currently Amended), The claim limitations of claims 48-53 are the decoder of the encoder claims on claims 42-47 respectively, and therefore, the rejections and arguments analogous to those presented for encoding method claims 42-47 are applicable to decoding method of claims 48-53. 

Response to Arguments
Applicant’s arguments with respect to claims 39-53 have been considered but are moot based on new ground of rejection.

Conclusion
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 20160198185 A1) further discloses the limitation of claim 47, wherein the horizontal transform mode information and the vertical transform mode information are independently determined (Figure 3, Claim 2, [0034]; including horizontal and vertical transform for dividing the block, and [0039], [0106], [0113]; including the intra prediction mode directs for performing the transform).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482